Citation Nr: 9908481	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  97-11 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for psychiatric disability 
and, if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel

INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1952.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois. 

In a January 1998 informal hearing presentation, the 
veteran's representative stated that the veteran was seeking 
entitlement to pension benefits.  This claim is referred to 
the RO for appropriate action.  The veteran's representative 
also noted that the veteran had an outstanding request for a 
hearing before a member of the Board.  The Board notes that 
in a June 1996 letter the veteran indicated that he wanted to 
testify before a hearing officer at the RO instead of 
appearing before a member of the Board.  The veteran 
testified before a hearing officer in September 1996.


FINDINGS OF FACT

1.  An unappealed rating decision dated in June 1953 denied 
entitlement to service connection for psychiatric disability.

2.  The evidence received since the June 1953 decision 
includes evidence which is not cumulative or duplicative of 
evidence previously of record and which must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence to reopen the veteran's claim for 
service connection for psychiatric disability has been 
presented and the veteran's claim for service connection for 
psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for psychiatric disability.  The RO denied 
entitlement to service connection for psychiatric disability 
in a June 1953 decision.  The RO determined that the veteran 
only had a personality disorder during service, which is 
considered a constitutional or developmental abnormality and 
not a disability for VA compensation purposes.

The evidence of record in June 1953 included the veteran's 
service medical records and an April 1953 examination report 
by a team of three VA psychiatrists.

The service medical records include diagnoses of a chronic 
anxiety disorder.  Later service medical records indicate 
that the veteran's disability was an emotional instability 
reaction, existing prior to service.  The April 1953 VA 
psychiatric examination report indicates that the veteran had 
an emotionally unstable personality.  No other psychiatric 
abnormality was noted in April 1953. 

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

New evidence submitted since the June 1953 decision includes 
a September 1995 VA psychiatric examination report, VA 
outpatient treatment records dated in 1995,  May 1995 and May 
1996 letters from a private physician, lay statements, and 
the transcript of the veteran's hearing before a hearing 
officer in September 1996.  

The September 1995 VA psychiatric examination report and the 
VA outpatient treatment records indicate that the veteran has 
a generalized anxiety disorder.  The May 1995 letter from the 
private physician indicates that the veteran had experienced 
anxiety for the 20 years that he had been under the 
physician's care.  He also stated that the veteran's unstable 
personality may could have been adversely affected by his 
service experiences.  Since the veteran's service medical 
records include a diagnosis of a chronic anxiety disorder, 
and the new medical evidence indicates that the veteran 
currently has an anxiety disorder, that he has experienced 
anxiety for many years, and that his psychiatric status may 
have been adversely affected by his service experiences, the 
Board finds that the new and material evidence has been 
submitted and his claim must be reopened and decided on a de 
novo basis.


ORDER

Because new and material evidence has been submitted, 
reopening of the veteran's claim for service connection for 
psychiatric disability is granted.


REMAND

In view of the Board's foregoing determination and in light 
of the fact that the veteran has not been provided a recent 
VA examination to determine the etiology of his psychiatric 
disability, the case is REMANDED to the RO for the following 
actions:

1.  The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment for all 
health care providers, including VA, who 
may possess additional records pertinent 
to his claim for service connection for 
psychiatric disability.  After obtaining 
any necessary authorization, all health 
care providers identified should be asked 
for copies of the veteran's clinical 
records not currently on file.  Any 
records obtained should be associated 
with the claims folder.

2.  After the above, the RO should 
arrange for a VA examination of the 
veteran by a psychiatrists to determine 
the nature, extent, and etiology of any 
currently present psychiatric disorders.  
The claims file, including a copy of this 
REMAND, must be made available to the 
examiner for proper review of the medical 
history.  With respect to each currently 
present acquired psychiatric disorder, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that the disorder was manifested 
during service or is etiologically 
related to service.  The rationale for 
all opinions expressed should be 
provided.

3.  Thereafter, the RO should undertake 
any other indicated development and then 
adjudicate on a de novo basis the 
reopened claim for service connection for 
psychiatric disability.

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative with an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

 



- 1 -


